DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on October 25, 2021, claims 1-4, 6-11, 13-18 and 20 are pending. Claims 1, 6-9, 13, 15, 17 and 20 are amended. Claims 5, 12 and 19 are canceled.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not disclose an apparatus comprising:   
a processor mounted on the housing, wherein the processor is to:
access an image captured by the camera of a label and spatial markers displayed on a screen of a computing device; 
communicate the determined data to an information source; 
receive, from the information source, information corresponding to the determined data; 
determine locations of the spatial markers with respect to a display area of the panel;
identify a section of the display area defined by the spatial markers; 

receive a user input to move display of the item from a location outside of the identified section to an area inside of the identified section; and 2PATENTAtty Docket No.: 2000.0113US 1/407569-US-NP App. Ser. No.: 16/683,892
output an indication of the user input to the information source, the information source to output an instruction to the computing device to display on the screen of the computing device the item and/or another item corresponding to the item.

	As argued by Applicant, the previously cited references of Koohmarey (US 2019/0244425 A1) and Douxchamps (US 2017/0344124 A1), do not, alone or combination, read upon the all elements of claim 1. Koohmarey discloses a head mounted apparatus with a camera (Fig. 6A-6B; Detailed Description, [0116-0121]) and a processor (Fig. 1, processor, #102), wherein the processor is configured to provide image recognition capabilities based on images captured by the camera (Fig. 6E/Fig. 7, Detailed Description, 0144-0146]). However, Koohmarey does not disclose determining locations of the spatial markers with respect to a display area of the panel and identify a section of the display area defined by the spatial markers. 
Douxchamps discloses an apparatus with determination of locations of spatial markers and identification of sections defined by spatial markers (Fig. 2C; Detailed Description, [0053-0055]).  However, neither reference discloses the elements of “receive a user input to move display of the item from a location outside of the identified section to an area inside of the identified section” and 2PATENTAtty Docket No.: 2000.0113US 1/407569-US-NP App. Ser. No.: 16/683,892”output an indication of the user input to the information source, the information source to output an instruction to the computing device to display on the screen of the computing device the item and/or another item corresponding to the item.” Applicant cites that the GUI elements within Douxchamps are 
Furthermore, it would not have been obvious to one of ordinary skill in the art to have modified the references of Koohmarey and Douxchamps to arrive at the claimed elements, because there is insufficient teaching, suggestion or motivation to make such a modification based on the features of  moving display of the item from a location outside of the identified section to an area inside of the identified section and2PATENTAtty Docket No.: 2000.0113US 1/407569-US-NP App. Ser. No.: 16/683,892outputting an indication of the user input to the information source, the information source to output an instruction to the computing device to display on the screen of the computing device the item and/or another item corresponding to the item. 
The remaining prior art of record is relevant to the Field of the Invention but also do not cure the deficiencies of Koohmarey and Douxchamps above. As such, claim 1 is free of and unobvious over the prior art and is allowed.   
Claims 9 and 17 are independent claims for a system and a method, respectively, which recite similar functional characteristics as that of claim 1. As such, claim 9 and 17 are allowed for the same reasons as stated above. The remaining claims are dependent off of claim 1, 9 or 17 and are allowed as a result of their dependencies.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626